Case 2:12-cv-00101-MOB-MKM ECF No. 567-2 filed 10/29/18   PageID.16820   Page 1 of 2




                          EXHIBIT 2
Case 2:12-cv-00101-MOB-MKM ECF No. 567-2 filed 10/29/18            PageID.16821     Page 2 of 2



                                             EXHIBIT 2

                 AUTOMOTIVE PARTS ANTITRUST LITIGATION, 12-MD-02311,
                   WIRE HARNESS PRODUCTS, 2:12-CV-00101-MOB-MKM

                       REQUESTS FOR EXCLUSION FROM THE DIRECT
                   PURCHASER MITSUBISHI ELECTRIC SETTLEMENT CLASS

   1.       FORD MOTOR COMPANY and all of its wholly-owned divisions, subsidiaries and
            affiliates

   2.       GENERAL MOTORS LLC, GENERAL MOTORS COMPANY, GENERAL MOTORS
            HOLDINGS LLC and all their subsidiaries (in which General Motors LLC directly or
            indirectly owns 50% or more of the voting rights) and majority-owned affiliates

   3.       SUBARU CORPORATION, F/K/A FUJI HEAVY INDUSTRIES LTD. and all of its
            subsidiaries, with the exception of Subaru of Indiana Automotive, Inc.

   4.       SUBARU OF AMERICA, INC.

   5.       SUZUKI MOTORS OF AMERICA, INC. and affiliates and MAGYAR SUZUKI
            CORPORATION

   6.       HONDA
           American Honda Motor Co., Inc.
           Honda of America Mfg., Inc.
           Honda Mfg. of Indiana, LLC
           Honda Mfg. of Alabama, LLC
           Honda R&D Americas, Inc.




   {00190359 }
